Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1/22/2021 has been received; Claims 1-7, 13, 17, 19-21, 23, 25, 32-61, 64, 66, 68-73, 88-93 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 6, 7, 13, 19, 20, 21, 23, 25, 32, 45-53, 55-61, 70, 71, 88, & 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of Lo (US 2006/0288613).

Regarding Claim 3, the combination of Champagne and Lo disclose the shape-memory material allows the footbed to be thermoformed and to recover an original shape in response to being heated to a shape-recovering temperature (Lo, Para. 28 & 29). The combination of Champagne and Lo do not disclose thermoforming into a plurality of different shapes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use multiple molds (or various feet) of difference shapes to create a footbed in order 
Regarding Claim 4, the combination of Champagne and Lo disclose the shape-memory material comprises a shape-memory polymer (Lo, Para. 24). 
Regarding Claim 6, the combination of Champagne and Lo disclose a thermoforming temperature of the thermoformable shape-memory material is no greater than 85 C (Lo. Para. 28). 
Regarding Claim 7, the combination of Champagne and Lo disclose a thermoforming temperature of the thermoformable shape-memory material is no greater than 75 C (Lo. Para. 28). 
Regarding Claim 13, the combination of Champagne and Lo disclose wherein, at room temperature, the thermoformable shape-memory material is stiffer than an underlying material of the skate boot that contacts and supports the footbed in use (Champagne, Para. 41, “inner lining is typically made of a soft material” & Lo, Para. 24, 28, & 29, “resistance to deformation”).  
Regarding Claim 19, the combination of Champagne and Lo disclose the thermoformable shape-memory material substantially does not compress at room temperature when the skater's foot rests on the footbed while the skater is standing on the skate (Lo, Para. 24, 28, & 29, “resistance to deformation”, “hardens into a fixed shape”). 
Regarding Claim 20, the combination of Champagne and Lo disclose a thickness (Lo, Para. 24, 28 & 29, “resistance to deformation”, “hardens into a 
Regarding Claim 21, the combination of Champagne and Lo disclose a ratio of (i) a thickness of the thermoformable shape-memory material when the skater's foot rests on the footbed while the skater is standing on the skate over (ii) the thickness of the thermoformable shape-memory material when the skater's foot is not in the skate boot and the footbed is unloaded is no less than 0.95 (Lo, Para. 24, 28 & 29, the material is capable of having the ratio of thickness when a user’s foot rest on the footbed and when it does not since is can be “resistance to deformation” and “hardens into a fixed shape”) . 
Regarding Claim 23, the combination of Champagne and Lo do not specifically disclose a hardness of the thermoformable shape-memory material is at least 40 Shore D. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of hardness for the shape memory material order to achieve an optimal configuration for the purpose of providing desired comfort, since discovering the optimum or workable ranges of the hardness involves only routine skill in the art. 
Regarding Claim 25, the combination of Champagne and Lo disclose the thermoformable shape-memory material is harder than an underlying material of the skate boot that contacts and supports the footbed (Champagne, Para. 41, “inner lining is typically made of a soft material” & Lo, Para. 24, 28 & 29, “resistance to deformation”, “hardens into a fixed shape”). 
Regarding Claim 32, the combination of Champagne and Lo disclose a thickness (Lo, Figures 1-5) of the thermoformable shape-memory material when the footbed has been thermoformed to conform to the skater's foot is substantially equal to the thickness of the thermoformable material when the footbed is in an original shape prior to being thermoformed to conform to the skater's foot (Lo, Para. 24, 28 & 29, the material is capable of substantially equal when a user's foot rest on the footbed and when it does not since it can be “resistance to deformation” and “hardens into a fixed shape”). 
Regarding Claim 45, the combination of Champagne and Lo disclose the footbed is insertable into and removable from a cavity of the skate boot (Champagne, Figures 1 & 2). 
Regarding Claim 46, the combination of Champagne and Lo disclose a plantar surface for engaging a plantar surface of the skater's foot (Champagne, Figure 2) and a wall projecting upwardly from the plantar surface of the footbed (Champagne,142). 
Regarding Claim 47, the combination of Champagne and Lo disclose the wall is configured to turn about a heel of the skater's foot and face part of a medial side of the skater's foot and part of a lateral side of the skater's foot (Champagne, Figures 6-12).  
Regarding Claim 48, the combination of Champagne and Lo disclose the wall comprises an arched portion for engaging an arch of the skater's foot (Champagne, 110).  
Regarding Claim 49, the combination of Champagne and Lo disclose the footbed comprises a forefoot portion (Champagne, 130), a hindfoot portion (Champagne, 140), and a midfoot portion (Champagne, 100) for respectively engaging a forefoot, a hindfoot, and a midfoot of the skater's foot (Champagne, Figures 6-12). 
Regarding Claim 50, the combination of Champagne and Lo disclose the footbed has a longitudinal curvature defining an arched portion to overlap an arch of the skater's foot (Champagne, 110).  
Regarding Claim 51, the combination of Champagne and Lo disclose the footbed has a transversal curvature defining a concave portion to encompass a hindfoot of the skater's foot (Champagne, 140, Figures 6-12).  
Regarding Claim 52, the combination of Champagne and Lo disclose a covering (Champagne, Para. 60, “top layer” and/or “bottom layer”) affixed to the thermoformable material at the upper side of the footbed (Champagne, Para. 60, “top layer”). 
Regarding Claim 53, the combination of Champagne and Lo disclose the footbed comprises a forefoot portion (Champagne, 130), a hindfoot portion (Champagne, 140), and a midfoot portion (Champagne, 100) for respectively engaging a forefoot, a hindfoot, and a midfoot of the skater's foot; and the covering extends in the forefoot portion, the hindfoot portion, and the midfoot portion of the footbed (Champagne, Para. 60). 
Regarding Claim 55, the combination of Champagne and Lo disclose the covering comprises cushioning material (Champagne, Para. 60, “top layer” and/or “bottom layer”). 
Regarding Claim 56, the combination of Champagne and Lo disclose the cushioning material is more flexible and softer than the thermoformable shape-memory material (Champagne, Para. 60, “cloth” is more flexible). 
Regarding Claim 57, the combination of Champagne and Lo disclose a modulus of elasticity of the cushioning material is lower than a modulus of elasticity of the thermoformable shape-memory material (Champagne, Para. 60, Lo, Para. 24, 28 & 29, “resistance to deformation”, “hardens into a fixed shape”). 
Regarding Claim 58, the combination of Champagne and Lo disclose a hardness of the cushioning material is lower than a hardness of the thermoformable shape-memory material (Champagne, Para. 60, “cloth”, Lo, Para. 24, 28 & 29, “resistance to deformation”, “hardens into a fixed shape”). 
Regarding Claim 59, the combination of Champagne and Lo do not specifically discloses the cushioning material is foam. It would have been obvious to one of ordinary skill in the art at before the effective filing date to modify the material of the strips as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using foam would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim  7Application No. 14/867,962Patent60, the combination of Champagne and Lo disclose the covering comprises an outer cover (Champagne, Para. 60, “top layer”) disposed over the cushioning material. 
Regarding Claim 61, the combination of Champagne and Lo disclose the outer cover comprises a layer of fabric (Champagne, Para. 60, “cloth”). 
Regarding Claim 70, the combination of Champagne and Lo disclose a skate comprising:  a skate boot for receiving a skater's foot (Champagne, Figure 1); and the footbed of claim 1 (Champagne, Figures 1 & 2). 
Regarding Claim 71, the combination of Champagne and Lo disclose the footbed is fastened to a remainder of the skate boot (Champagne, Figure 2).
Regarding Claim 88, the combination of Champagne and Lo disclose the thermoformable shape- memory material comprises a shape-memory polymer constituting at least a majority of the footbed (Champagne, Figures 1 & 2).
Regarding Claim 93, the combination of Champagne and Lo the thermoforming temperature of the thermoformable shape-memory material is at least 60 Celcius (Lo, Para. 28 & 29)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of Lo (US 2006/0288613) in further view of Tsuji (USPN 5,784,737).
Regarding Claim 5, the combination of Champagne and Lo do not specifically disclose the shape-memory polymer is a shape-memory polyurethane. However, Tsuji discloses a shoe made from shape memory material (Col. 1, lines 51-Col. 2, line 2) which is a shape-memory polyurethane (Col. 2, lines 35-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to use polyurethane, as taught by Tsuju, for the shame memory material in order to provide a glass transition temperature of 40-70 degrees Celsius which would allow a proper degree of flexibility.   Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the shape memory material as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a shape-memory polyurethane would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of Lo (US 2006/0288613) in further view of Gunatillake (US 2002/0161114).
Regarding Claim 17, the combination of Champagne and Lo do not specifically disclose a modulus of elasticity of the thermoformable shape-memory material is at least 150 MPa according to ASTM D638 – 10. However, Gunatillake discloses a modulus of elasticity of the thermoformable shape-memory material having various MPa (Para. 107-110) dependent on the stage of the shape memory material. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to experiment with different ranges of modulus of elasticity, as taught by Gunatillake, for the shape memory material order to achieve an optimal configuration for the purpose of providing desired deformation, since discovering the optimum or workable ranges of the modulus of elasticity involves only routine skill in the art. 
Claims 54, 64, 66, 68, & 69 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of Lo (US 2006/0288613) in further view of Stratten (US 2012/0090198).
Regarding Claim 54, the combination of Champagne and Lo are silent to the covering is adhesively affixed to the thermoformable material by an adhesive able to withstand temperature variations experienced by the footbed when heated to be thermoformed to conform to the skater's foot. However, Stratten discloses covering is adhesively affixed to the thermoformable material by an adhesive (Para. 27) able to withstand temperature variations experienced by the footbed when heated to be thermoformed to conform to the skater's foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach the covering layer of Champagne-Lo to be attached by adhesive, as taught by Stratten, as a simple substitution of one well known attachment construction for another to yield the predictable result of attaching a covering to an insole.  
Regarding Claim 64, the combination of Champagne and Lo do not specifically disclose a frictional element. However, Stratten disclose a frictional element (Stratten, 14/40) to increase friction between the skater's foot and the footbed such that a coefficient of friction between the frictional element and the skater's foot is greater than a coefficient of friction between an area of the footbed outside of the frictional element and the skater's foot (Stratten, Figure 33 & 35). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a frictional element as taught by Stratten in order to provide anti-slipping properties within the shoe
Regarding Claim 66, the combination of Champagne, Lo, and Stratten disclose the frictional element comprises a tackifying material (Stratten, Para. 35). 
Regarding Claim 68, the combination of Champagne, Lo and Stratten disclose the frictional element comprises a textured area (Stratten, 40, Para. 33). 
Regarding Claim 69, the combination of Champagne, Lo and Stratten disclose the frictional element is one of a plurality of frictional elements that are distributed on the footbed (Stratten, 40, Para. 33). 
Claims 33-38, 72 & 73 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of Lo (US 2006/0288613) in further view of Campbell (US 2004/0194348).
Regarding Claims 33 & 72, the combination of Champagne and Lo do not disclose a thermoforming readiness indicator to indicate when the footbed is ready to be thermoformed to the skater's foot in the skate boot. However, Campbell discloses a thermoforming readiness indicator (Para. 88) to indicate when a footbed is ready to be thermoformed to a user’s foot. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a readiness indicator, as taught by Campbell, to the footbed of Champagne- Lo in order to prevent a user from burning their foot during the molding process. 
Regarding Claim 34, the combination of Champagne, Lo and Campbell disclose the thermoforming readiness indicator comprises a temperature sensor that is sensitive to a current temperature of the thermoformable material (Campbell, Para. 88).
Regarding Claim 35, the combination of Champagne, Lo and Campbell disclose a visual characteristic of the temperature sensor is changeable in response to variation in the current temperature of the thermoformable material (Campbell, Para. 88). 
Regarding Claim 36, the combination of Champagne, Lo and Campbell disclose the visual characteristic is a color of the temperature sensor (Campbell, Para. 88). 
Regarding Claim 37, the combination of Champagne, Lo and Campbell disclose the visual characteristic is a degree of transparency of the temperature sensor (Campbell, Para. 88). 
Regarding Claim 38, the combination of Champagne, Lo and Campbell disclose the temperature sensor comprises a thermochromic substance (Campbell, Para. 88). 
Regarding Claim 73, the combination of Champagne, Lo and Campbell disclose the thermoforming readiness indicator is disposed on an exterior of the skate (Champagne, Figures 1 & 2, exterior of the skate when viewing the skate from a top view, the footbed appears to be on an exterior of the shoe and a user can see the indicator).
Claims 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of Lo (US 2006/0288613) and Campbell (US 2004/0194348) in further view of Kimura (USPN 4,725,462).
Regarding Claim 39, the combination of Champagne, Lo and Campbell do not specifically disclose the thermochromatic substance is a thermochromic ink applied to the thermoformable material. However, Kimura discloses a thermochromatic substance is a thermochromic ink applied to material (Claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to use thermochromic ink, as taught by Kimura, to the footbed of Champagne- Lo -Campbell so as to providing the specific means for changing the thermochromatic indicator to different colors. 
Regarding Claim 40, the combination of Champagne, Lo, Campbell and Kimura disclose the thermochromic ink has a first visual state when the current temperature of the thermoformable material is below a temperature threshold (Campbell, Para. 88) and a second visual state, different from the first visual state, when the current temperature of the thermoformable material is above the temperature threshold (Campbell, Para. 88). 
Regarding Claim 41, the combination of Champagne, Lo, Campbell and Kimura disclose the first visual state includes a first color and the second visual state includes a second color different from the first color (Campbell, Para. 88). 
Regarding Claim 42, the combination of Champagne, Lo, Campbell and Kimura disclose the first visual state includes a first degree of transparency and the second visual state includes a second degree of transparency different from the first degree of transparency (Campbell, Para. 88). 
Regarding Claim 43, the combination of Champagne, Lo, Campbell and Kimura disclose the thermochromic ink is visible when the current temperature of the thermoformable material is below a temperature threshold and disappears when the current temperature of the thermoformable material is above the temperature threshold (Campbell, Para. 88). 
Regarding Claim 44, the combination of Champagne, Lo, Campbell and Kimura disclose the thermochromic ink is distributed into a plurality of thermochromic ink portions on the thermoformable material (Kimura, Figures 1-3, different areas can have thermochromic ink). 
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of  Lo (US 2006/0288613) in further view of Sendijarevic (US 2002/0099106)
Regarding Claim 89, the combination of Champagne and Lo do not specifically disclose the thermoformable shape-memory material is a composite material. However, Sendijarvic discloses the thermoformable shape-memory material is a composite material (Para. 18-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a composite material, as taught by Sendijarevic, in order to provide desired characteristics and properites.
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Champagne (USPN 2012/0137545) in view of Lo (US 2006/0288613) in further view of Langer (USPN 6,388,043).
Regarding Claim 90, the combination of Champagne and Lo do not disclose the thermoformable shape-memory material comprises reinforcing fibers. However, Langer discloses polymer of a thermoformable shape memory material can be extruded to reinforcing fibers (Col. 12, lines 59- Col. 13, line 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymers of Lo to be fibers, as taught by Langer, in order to shape to the polymers into the material desired to form a shape memory material. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732